Citation Nr: 1414209	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for human immunodeficiency virus (HIV), to include as secondary to PTSD and/or military sexual trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reopened and denied the claim for service connection for PTSD.  It is also on appeal from a February 2010 rating decision that reopened the claim for service connection for HIV on a direct basis, and denied service connection for HIV on a direct basis and as secondary to PTSD.  

The Board observes that reliance upon a new etiological theory (that the Veteran's HIV is due to PTSD) is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required).  In the present case, although the Veteran now contends that his HIV is due to PTSD, he is still required to present new and material evidence in support of his claim.  

Regardless of the RO's determinations regarding the Veteran's service connection claims, the Board will adjudicate the initial issues of new and material evidence in the first instance, because these initial issues determine the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO in Waco, Texas, has jurisdiction of the Veteran's claims file.  


FINDINGS OF FACT

1.  A November 2007 Board decision denied service connection for PTSD.  

2.  Evidence added to the record since the November 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and does not raise a reasonable possibility of substantiating that claim.

3.  A November 2005 Board decision denied service connection for HIV.  

4.  Evidence added to the record since the November 2005 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for HIV, to include as secondary to PTSD and/or military sexual trauma, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the November 2007 Board decision is not new and material, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The November 2005 Board decision that denied service connection for HIV is final.  38 U.S.C.A. § 7104(b) (West 2002).

4.  Evidence received since the November 2005 Board decision is not new and material, and the claim for service connection for HIV, to include as secondary to PTSD and/or military sexual trauma, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

Notice, including Kent notice, for the Veteran's PTSD claim was provided in a January 2009 letter, albeit with an incorrect date for the prior final denial of service connection.  A May 2010 statement of the case (SOC) provided the Veteran the correct date.  The claim was subsequently readjudicated in a July 2012 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.

Notice for the Veteran's HIV claim, addressing both direct and secondary service connection, was provided in a June 2010 letter.  An April 2010 SOC provided Kent notice.  The claim was subsequently readjudicated in the July 2012 SSOC.  Mayfield, 444 F.3d at 1333.

The Board finds that any notice defect was harmless error.  The Veteran had actual knowledge of the information and evidence necessary to reopen his claims for service connection and to establish entitlement to the underlying service connection claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a service organization during the entire appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

Moreover, neither the Veteran nor his representative have asserted that he has any additional evidence regarding his appeal. In light of these facts, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  These factors demonstrate that the Veteran has submitted all evidence and/or information in his possession and thus the purpose of 38 U.S.C.A. § 5103A  notice was not frustrated.

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, VA medical records, private medical records and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA scheduled a hearing before a Veterans Law Judge but the Veteran failed to report.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for either service connection claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

PTSD

The November 2007 Board decision denied service connection for PTSD.  The Board found that the Veteran did not have PTSD that was related to his active duty service.  

Evidence of record at that time included the Veteran's service treatment and personnel records, post-service VA and private medical records, and the Veteran's own contentions.  

Evidence received since the November 2007 Board decision includes duplicative VA and private treatment records that were of record at the time of that Board decision.  These records are not new and material.  38 C.F.R. § 3.156(a).

The Veteran also submitted additional VA and private treatment records dated after the November 2007 Board decision.  None of these additional medical records show that the Veteran's PTSD is related to active duty.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the November 2007 Board decision, the Veteran has offered additional written contentions in support of his claim.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the November 2007 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in this regard the Board finds it significant that the November 2007 Board decision found that the Veteran was not a credible historian.  The decision pointed out that the Veteran had been convicted of a crime of dishonesty, and had submitted altered service records and service medical records in pursuit of VA benefits.  

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case of whether the Veteran has PTSD, related to active duty, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for PTSD.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.




HIV

An initial matter, the Board reiterates that the Veteran's PTSD is not service-connected.  Thus, service connection for HIV, secondary to PTSD, cannot be granted as a matter of law.  

The November 2005 Board decision denied service connection for HIV.  The Board found that HIV infection was not manifested during the Veteran's active duty service or for many years thereafter, and was not otherwise related to the Veteran's service, to include military sexual assault.  

Evidence of record at that time included the Veteran's service treatment records, post-service VA and private medical records, and the Veteran's own contentions.  

Evidence received since the November 2005 Board decision includes duplicative VA and private treatment records that were of record at the time of that Board decision.  These records are not new and material.  38 C.F.R. § 3.156(a). 

The Veteran also submitted additional VA and private treatment records date after the November 2005 Board decision.  None of these additional medical records show that the Veteran's HIV is related to active duty, to include military sexual assault, or a service-connected disability.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for HIV, to include as secondary to a service-connected disability and/or military sexual assault.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the November 2005 Board decision, the Veteran has offered additional written contentions in support of his claim.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the November 2005 Board decision.  See Reid, supra.  Again, in this regard the Board finds it significant that the November 2007 Board decision found that the Veteran was not a credible historian.  The decision pointed out that the Veteran had been convicted of a crime of dishonesty, and had submitted altered service records and service medical records in pursuit of VA benefits.  

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issue in this case of whether the Veteran's HIV is related to a service-connected disability and/or military sexual assault falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for HIV, to include as secondary to service-connected disability and/or military sexual trauma.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for PTSD is denied.  


New and material evidence not having been received, the application to reopen a claim for service connection for HIV, to include as secondary to PTSD and/or military sexual trauma, is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


